                 Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 1 of 12



           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               ERIC H. MACMICHAEL - # 231697
           3   emacmichael@keker.com
               WARREN A. BRAUNIG - # 243884
           4   wbraunig@keker.com
               JO W. GOLUB - # 246224
           5   jgolub@keker.com
               SARAH SALOMON - # 308770
           6   ssalomon@keker.com
               DEEVA SHAH - # 319937
           7   dshah@keker.com
               633 Battery Street
           8   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           9   Facsimile:     415 397 7188

          10   Attorneys for Defendant FRESHWORKS INC.

          11

          12                             UNITED STATES DISTRICT COURT

          13                            NORTHERN DISTRICT OF CALIFORNIA

          14                                SAN FRANCISCO DIVISION

          15   ZOHO CORPORATION PVT. LTD,                 Case No. 3:20-cv-01869-VC

          16               Plaintiff,                     REPLY MEMORANDUM IN SUPPORT
                                                          OF MOTION TO DISMISS
          17         v.
                                                          Date:      August 20, 2020
          18   FRESHWORKS INC.,                           Time:      10:00 a.m.
                                                          Judge:     Hon. Vince Chhabra
          19               Defendant.
                                                          Date Filed: March 17, 2020
          20
                                                          Trial Date: None Set
          21

          22

          23

          24

          25

          26

          27

          28


                                REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                             Case No. 3:20-cv-01869-VC
1387118
          Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 2 of 12



 1   I.        INTRODUCTION

 2             Zoho’s Opposition validates the fundamental purpose of Freshworks’ Motion to Dismiss,

 3   which is to narrow this case to any adequately pleaded allegations of trade-secret

 4   misappropriation prior to discovery. Because there are no such allegations, and indeed no

 5   adequately alleged trade secrets at all, the FAC must be dismissed.

 6             Zoho’s Opposition is a mess of contradiction. On the one hand, Zoho reiterates the FAC’s

 7   sweeping allegations of a “decade-long” pattern of misappropriation for purposes of bolstering

 8   Zoho’s trade-secret claims, while, on the other hand, asserting that these vague allegations have

 9   nothing to do with Zoho’s trade-secret claims. Indeed, Zoho now concedes that many of its

10   allegations do not, and were never intended to, support its trade-secret misappropriation claims.

11   First, in an attempt to avoid the applicable statutes of limitation, Zoho explains that its allegations

12   regarding “Mr. Mathrubootham’s use and disclosure of product revenue in 2011” were included

13   “for context,” and not as part of any cause of action. Opp. at 14-15. This concession is fatal to

14   Zoho’s alleged “revenue” trade secret, as this is the only revenue information identified in the

15   FAC. Second, Zoho admits (as it must) that “merely hiring [a] competitor’s employees” is not a

16   “sufficient basis for asserting trade secret misappropriation,” even though that is precisely how

17   Zoho alleges Freshworks obtained its partner commission structure. Id. at 15. Third, Zoho

18   acknowledges that its revenue trade secrets are not based on the allegations in the FAC, but rather

19   hinge on what “Zoho explained to Freshworks prior to the filing of the Motion to Dismiss.” Id. at

20   12. That is no basis to survive Rule 12(b)(6). Finally, Zoho does not even bother to defend its

21   general know-how trade secrets, abandoning those allegations in the FAC altogether.

22             Once these concededly irrelevant allegations are filtered out, all that remains of Zoho’s

23   FAC is that a single Freshworks employee improperly obtained customer email addresses from a

24   Zoho database and sent emails to those addresses. That is it. Zoho should not be permitted to

25   leverage that narrow allegation into a discovery fishing expedition and all-out assault on

26   Freshworks’ business. For these reasons, and those explained in further detail below, Freshworks’

27   Motion to Dismiss the FAC should be granted.

28

                                                     1
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
       Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 3 of 12



 1   II.       ARGUMENT

 2             A.     The Court can, and should, consider Zoho’s alleged trade secrets
                      independently.
 3
               In an effort to obtain broad discovery into a competitor’s business, Zoho attempts to
 4
     squeeze disparate and inadequately pleaded allegations of trade-secret misappropriation into one
 5
     kitchen-sink-style cause of action. Even though its claims are premised on three entirely different
 6
     categories of trade secret (partner commissions, revenue figures, and client lists, respectively),
 7
     Zoho claims the Court cannot evaluate each “separately” because “Rule 12(b)(6) does not provide
 8
     for dismissal of parts of a claim.” Opp. at 6. That is wrong.
 9
               On the contrary, courts facing a laundry list of dissimilar allegations are expected to parse
10
     the protectable trade secrets from the deficient ones on a Rule 12(b)(6) motion. See, e.g., Citcon
11
     USA, LLC v. RiverPay Inc., No. 18-CV-02585-NC, 2018 WL 6813211, at *5 (N.D. Cal. Dec. 27,
12
     2018) (holding some trade-secret claims sufficiently pleaded but dismissing other unrelated
13
     allegations for lack of particularity); Top Agent Network, Inc. v. Zillow, Inc., No. 14-cv-04769-
14
     RS, 2015 WL 7709655, at *4 (N.D. Cal. Apr. 13, 2015) (“To pass muster under Rule 8, plaintiffs
15
     raising claims under CUTSA must itemize the information claimed as a trade secret with
16
     reasonable particularity. . . and make an ‘item-by-item determination’ of what is and is not
17
     protectable.”) (emphasis added); Agency Solutions.Com, LLC v. TriZetto Grp., Inc., 819 F. Supp.
18
     2d 1001, 1017 (E.D. Cal. 2011) (“[W]hile courts are expected to make an item-by-item
19
     determination of what is and is not a trade secret, alleged trade secrets that are not sufficiently
20
     identified to be included within either category cannot be the basis of a claim of
21
     misappropriation”) (emphasis added). Zoho argues Citcon departs from the “common approach,”
22
     Opp. at 7, but Top Agent Network and TriZetto plainly show otherwise.
23
               The cases Zoho cites for the proposition that trade secrets cannot be broken up on a
24
     12(b)(6) motion say nothing of the sort. See Opp. at 7. None of the cases Zoho relies upon
25
     necessitated—nor did the defendants request—that individual trade secrets be addressed on their
26
     own merits because of a lack of similarity. See Albert’s Organics, Inc. v. Holzman, No. 19-CV-
27
     07477-PJH, 2020 WL 1332074 (N.D. Cal. Mar. 23, 2020) (denying a motion to dismiss where the
28
     alleged trade secrets all related to customer information allegedly misappropriated around the
                                                     2
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
       Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 4 of 12



 1   same time); Five Star Gourmet Foods, Inc. v. Fresh Express, Inc., No. 19-CV-05611-PJH, 2020

 2   WL 513287 (N.D. Cal. Jan. 31, 2020) (denying a motion to dismiss where the alleged trade

 3   secrets all related to the misappropriation of aspects of plaintiff’s manufacturing processes);

 4   Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc., No. 10-CV-03428-LHK, 2011 WL 1044899,

 5   at *1 (N.D. Cal. Mar. 23, 2011) (denying motion to dismiss where defendant did not argue that

 6   specific categories of trade secrets were insufficiently pleaded). Instead, in most of those cases,

 7   the claims were either temporally similar or factually similar. Here, that is not the case, and

 8   Zoho’s claimed trade secrets should be considered individually.

 9             Indeed, adopting Zoho’s approach would lead to absurd results. Under Zoho’s

10   interpretation of Rule 12(b)(6), as long as a plaintiff could sufficiently plead misappropriation of

11   a single trade secret, he could add an unlimited number of vague and specious “trade secrets” to

12   that cause of action and proceed to discovery on those, even if those secondary allegations were

13   wholly unrelated to the initial trade secret or clearly time-barred. “Experience has shown that it is

14   easy to allege theft of trade secrets with vagueness, then take discovery into defendants’ files, and

15   then cleverly specify what ever [sic] happens to be there as having been trade secrets stolen from

16   plaintiff.” Jobscience, Inc. v. CVPartners, Inc., No. C 13-04519 WHA, 2014 WL 1724763, at *2

17   (N.D. Cal. May 1, 2014). This Court should “not allow this old trick of vague pleading with the

18   blanks to be artfully filled in only after discovery.” Id.

19             These arguments reveal Zoho’s FAC for what it is: an attempt to use the DTSA and

20   CUTSA to facilitate a thinly-veiled fishing expedition into Freshworks’ business.

21             B.     Zoho’s Opposition only highlights its inability to state a claim for trade-secret
                      misappropriation.
22
               As Freshworks explained in its Motion, a plaintiff must “describe the subject matter of the
23
     trade secret with sufficient particularity to separate it from matters of general knowledge in the
24
     trade or of special persons who are skilled in the trade, and to permit the defendant to ascertain at
25
     least the boundaries within which the secret lies.” Vendavo, Inc. v. Price f(x) AG, No. 17-CV-
26
     06930-RS, 2018 WL 1456697, at *4 (N.D. Cal. Mar. 23, 2018); Mot. at 6. This rule is in place for
27
     good reason: the FAC must “give defendants reasonable notice of the issues which must be met at
28
     the time of trial and [ ] provide reasonable guidance in ascertaining the scope of appropriate
                                                     3
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
         Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 5 of 12



 1   discovery.” Five Star Gourmet Foods, 2020 WL 513287 at *6. Zoho’s FAC does not meet this

 2   standard, and Freshworks should not be forced to submit to the admittedly broad discovery Zoho

 3   seeks, see Opp. at 8, unless Zoho can adequately plead a claim for trade-secret misappropriation. 1

 4                    1.      Zoho’s claim for misappropriation of its partner commission structure
                              fails.
 5
               Rather than pointing to specific allegations in the FAC that describe its partner
 6
     commission structure, Zoho relies on a tautology: “[t]he name of this trade secret, . . . itself
 7
     explains what it is,” and “there is no requirement for . . . detail.” Opp. at 14. But binding caselaw
 8
     requires more than just a name, and “conclusory and generalized allegations are insufficient” to
 9
     state a claim. Vendavo, 2018 WL 1456697 at *4.
10
               Zoho bases its claim for misappropriation of its alleged partner-commission trade secrets
11
     on conclusory and generalized allegations. Zoho first attempts to entirely recast this trade secret
12
     as “the formula by which Zoho calculates compensation for its partners.” Opp. at 14. But, the
13
     word formula appears nowhere in the FAC. Instead, Zoho describes this trade secret in its
14
     operative pleading only as “Zoho’s confidential Partner commission structure.” FAC ¶ 48. Zoho’s
15
     goal is obvious—by renaming this trade secret a “formula,” it hopes to bring this trade secret
16
     within the protection offered by this Court in Cotter v. Lyft, Inc., No. 13-CV-04065-VC, 2016
17
     WL 3654454, at *2 (N.D. Cal. June 23, 2016), to “formulas”—i.e., “the algorithms and
18
     proprietary price models”—used to calculate commissions. Id. Unfortunately for Zoho, it pleaded
19
     no such proprietary algorithm or model.
20
               Stymied in this effort to amend its FAC via its Opposition, Zoho falls back on its failsafe
21
     argument that the partner commission structure is a trade secret because it is “confidential.” Opp.
22
     at 14. But confidentiality alone does not a trade secret make. See GAB Bus. Servs., Inc. v. Lindsey
23
     & Newsom Claim Servs., Inc., 83 Cal. App. 4th 409, 428-29 (2000), as modified (Sept. 14, 2000),
24
     as modified on denial of reh’g (Sept. 26, 2000) (even though “[e]vidence of the secrecy of
25

26   1
       Because Zoho has removed its general know-how allegations from its trade-secret causes of
27   action, and does nothing to resuscitate them in its Opposition, those claims are abandoned. See
     Walsh v. Nev. Dep’t of Human Resources, 471 F.3d 1033, 1037 (9th Cir. 2006) (where opposition
28   to motion to dismiss failed to address arguments in motion to dismiss, it was “effectively
     abandoned”).
                                                     4
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
         Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 6 of 12



 1   [Plaintiff’s] salary information was indeed undisputed,” Plaintiff “failed to prove . . . that the

 2   information had ‘independent economic value.’”). If, for example, Zoho kept a random string of

 3   numbers written on a piece of paper under lock and key, those security measures alone would not

 4   transform the scrap of paper into a trade secret with independent economic value. 2

 5             Zoho’s allegations regarding misappropriation are equally defective. Zoho declines to

 6   name who allegedly took the partner commission structure, how they obtained it, or when, instead

 7   positing only that Freshworks “somehow knows Zoho’s confidential Partner commission rate

 8   structure.” Opp. at 4; FAC ¶ 48. Zoho’s response to “how” Freshworks misappropriated its trade

 9   secrets is even more disingenuous. According to Zoho, “because of the long history and overlap

10   in personnel between the companies, Freshworks is likely to know it is in possession of it by

11   improper means.” Opp. at 14; FAC ¶ 48. But, Zoho never even attempts to argue that any of the

12   employees that left Zoho for Freshworks had access to that information or even came from a

13   department that dealt with partner commissions. Furthermore, as explained above, Zoho itself

14   concedes that “merely hiring [a] competitor’s employees and launching competing products” is

15   not “sufficient basis for asserting trade secret misappropriation.” Opp. at 15. Zoho’s own words

16   sink its misappropriation allegations.

17             Finally, Zoho’s claim that Freshworks used the commission structure to “undercut Zoho’s

18   relationships with its partners” is hopelessly vague and must be rejected at the pleading stage.

19   Opp. at 14; FAC ¶ 48. Zoho again fails to provide any details, such as when this supposedly

20   happened, who was involved, or how Freshworks “undercut” Zoho. Zoho does not even allege

21   that any partners defected to Freshworks as a result of the supposed misappropriation. As

22   explained in Freshworks’ Motion, offering a better commission rate than Zoho does not prove

23   misappropriation because there are equally plausible innocent explanations for this conduct. Mot.

24   2
       Even Zoho’s emphasis on the confidentiality of its partner commission structure is suspect.
25   Zoho acknowledges that its “Partner commission structure” is shared with “each and every Zoho
     Partner,” albeit under “written [confidentiality] obligations.” FAC ¶ 48. Even if it were true that
26   every one of those partners, around the world, had signed some form of confidentiality
     agreement, the widespread distribution of Zoho’s structure outside the company may preclude
27   any claim on confidentiality. See, e.g., Way.com, Inc. v. Singh, No. 3:18-CV-04819-WHO, 2018
     WL 6704464, at *10-11 (N.D. Cal. Dec. 20, 2018) (plaintiff unlikely to prevail on its trade-secret
28   claim based on “pricing models . . . widely used throughout the industry,” even where
     “employees [had] to sign an Employee Handbook and PIAA agreement”).
                                                    5
                          REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                       Case No. 3:20-cv-01869-VC
     1387118
       Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 7 of 12



 1   at 8. See CleanFish, LLC v. Sims, No. 19-CV-03663-HSG, 2020 WL 1274991, at *10 (N.D. Cal.

 2   Mar. 17, 2020) (complaint must plead facts that tend to “exclude an innocent explanation”). Zoho

 3   does not grapple at all with this issue, thus tacitly conceding these allegations are deficient.

 4                    2.      Zoho’s claim for misappropriation of its revenue figures fails.
 5             In defense of its revenue “trade secret”, Zoho again relies on facts it did not actually

 6   plead. Zoho claims that Freshworks is supposed to know, based on what “Zoho explained . . .

 7   prior to the filing of the Motion to Dismiss,” that “this aspect of Zoho’s claim is based on

 8   Freshworks access to Zoho’s CRM.” Opp. at 12. But, except for judicially noticeable facts, this

 9   Court can only consider what is within “the four corners of [the] Amended Complaint” on a

10   motion to dismiss. Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1010 (2015). Neither a

11   justification for trade-secret protection of Zoho’s revenue figures, nor the evidence of the

12   misappropriation that Zoho now describes, is anywhere to be found in the FAC.

13             Zoho now claims in its Opposition that the revenue figures are protectable because they

14   “reflect which products are successful and which are less so,” allowing a competitor to “avoid

15   wasting effort on less lucrative product lines.” Opp. at 13. Even if that were true, Zoho has never

16   pleaded it, even after taking two swings at crafting a viable complaint. All Zoho actually pleads is

17   that “Zoho’s confidential revenue figures constitute trade secrets.” FAC ¶ 64. Moreover, this

18   Court has already expressed deep skepticism that bare revenue figures could be a trade secret—

19   “the total amount of commissions” a company takes from a product, “i.e. its revenue from this

20   product, is not a trade secret.” Cotter, 2016 WL 3654454 at *1-2 (emphasis added). “[R]evenue is

21   not [protectable] strategy but rather the result of [a] strategy.” Id.

22             In response, Zoho misquotes the Cotter opinion, claiming that this Court held the revenue

23   figures in Cotter were not a trade secret because they did not give plaintiffs “an opportunity to

24   obtain an advantage over competitors who do not know or use [them].” Opp. at 13 (citing Cotter,

25   2016 WL 3654454 at *2). But Zoho has cherrypicked this statement from the Court’s general

26   definition of a trade secret as “any formula, pattern, device or compilation of information which is

27   used in one’s business, and which gives him an opportunity to obtain an advantage over

28   competitors who do not know or use it.” Cotter, 2016 WL 3654454 at *2 (citing Apple Inc. v.

                                                     6
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
       Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 8 of 12



 1   Samsung Elecs. Co., 727 F.3d 1214, 1222 (Fed. Cir. 2013) (emphasis added)). The application of

 2   that rule to revenue information in Cotter was that revenue figures are unlikely to be trade secrets

 3   because they are a “bare output,” and reflect no proprietary model or algorithm. Cotter, 2016 WL

 4   3654454 at *2. Zoho’s revenue trade secret should be dismissed on this basis alone.

 5             Next, Zoho tries to rewrite the FAC by claiming that the revenue figures at issue were also

 6   taken from the CRM. Opp. at 12. Not so. As Zoho has made clear, its allegations that Freshworks

 7   “accessed and reviewed its CRM” are in paragraphs 37-47 of the FAC. Opp. at 12. Those

 8   paragraphs do not contain any specific allegations regarding misappropriation of revenue figures.

 9   Instead, Zoho merely states that the CRM “contains . . . reveneue [sic] figures.” FAC ¶ 47. But,

10   the fact that revenue figures—which ones, Zoho does not explain—are theoretically accessible in

11   some part of this database cannot be enough to establish misappropriation.

12             With respect to misappropriation of revenue information, what Zoho actually alleged is

13   that: (1) Mr. Mathrubootham took “(product specific) revenue figures” when he left Zoho in

14   2010, and “improperly included” them “in early Freshworks investor pitch materials” in 2011,

15   and (2) Freshworks gleaned additional “revenue numbers” from recruited Zoho employees. FAC

16   ¶¶ 6, 31, 33. But Zoho now admits that these allegations of misappropriation were mere “context”

17   and not part of Zoho’s claim, Opp. at 15, because it knows such an early allegation of

18   misappropriation seals its fate with respect to the statute of limitations. See infra Section II.C.

19   Zoho disavows its “recruitment” allegations because it acknowledges that Freshworks’ hiring of

20   Zoho employees “is not alone a basis” for misappropriation allegations. Opp. at 15. Zoho cannot

21   now graft its unrelated allegations regarding the accessing of the CRM by a single Freshworks

22   employee onto this claim to save it.

23             Finally, Zoho claims it alleged confidentiality of these revenue figures because “it keeps

24   its CRM . . . strictly confidential.” Opp. at 13. This is still more misdirection. As explained above,

25   Zoho has not pleaded any specific allegations with respect to the revenue figures being taken

26   from the CRM. FAC ¶¶ 6, 31, 33. Simply put, those security measures are therefore irrelevant.

27                    3.      Zoho’s claim for misappropriation of its client lists fails.
28             Finally, Zoho’s Opposition misstates Freshworks’ argument regarding its client-list trade

                                                     7
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
         Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 9 of 12



 1   secrets. See Opp. 8-12. The issue before the Court is not whether Zoho’s CRM could house trade

 2   secrets or whether those trade secrets might be protectable. Instead, the issue is that Zoho’s FAC

 3   does not adequately allege the misappropriation of the vague compilations Zoho has pleaded.

 4             In its Opposition, as in its FAC, Zoho presents a laundry list of data supposedly included

 5   in its “confidential compilations.” Opp. at 10. But Zoho does not identify which compilations it

 6   claims are a trade secret (all of the data, each individual category of information, or some

 7   combination in between). Zoho certainly does not allege that these full compilations of data were

 8   misappropriated. Instead, Zoho’s allegations pertain solely to email addresses allegedly taken by

 9   a single Freshworks employee. See FAC ¶¶ 37-47.

10             Zoho claims that it cannot provide any additional detail regarding misappropriation of the

11   compilations in its CRM because “the full scope of Freshworks’ access to Zoho’s CRM and use

12   of the data contained therein is not and cannot be known to Zoho at this time.” Opp. at 3. But

13   Zoho does not allege the typical misappropriation scenario, where, for example, a departing

14   employee downloads significant amounts of information and the full extent of the

15   misappropriation is unknown. Here, Zoho controls the CRM and could easily divine the scope of

16   any alleged intrusion; it simply has chosen not to do so. And although Zoho cavalierly asserts that

17   Freshworks accessed its CRM, the FAC is limited to allegations involving one rogue employee

18   accessing the email addresses of a set of potential customers. Zoho attempts to convert that

19   isolated instance into general allegations of misappropriation of any and all compilations without

20   any specificity. This trade-secret claim should be dismissed. 3

21             C.     Even if the Court does not address Zoho’s trade-secret allegations
                      independently, Zoho’s claims are time-barred.
22
               To the extent Zoho attempts to rely on any specific facts to support a claim of
23
     misappropriation, almost all of those allegations are time-barred. Zoho attempts to place the
24
     burden on Freshworks “to show how . . . the claims are shown to be time-barred by the face of the
25

26   3
      Likewise, the Opposition repeatedly states that Freshworks “lied” about accessing the email
27   addresses in question. But the FAC only alleges that a former Freshworks’ employee, Arjun
     Ravikumar, was not truthful when confronted about how he had obtained certain email addresses.
28   See FAC ¶¶ 37-47. There is no allegation in the FAC that Freshworks engineered or knew about
     Ravikumar’s statements—because Freshworks did not.
                                                     8
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
      Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 10 of 12



 1   FAC.” Opp. at 15. But when alleging claims that are facially time-barred, it is Zoho that must

 2   plead facts “show[ing] ‘(1) the time and manner of discovery and (2) the inability to have made

 3   earlier discovery despite reasonable diligence.’” Czajkowski v. Haskell & White, LLP, 208 Cal.

 4   App. 4th 166, 175 (2012) (citation omitted). Not only does Zoho’s FAC lack such allegations, the

 5   FAC affirmatively pleads that Zoho was placed on inquiry notice nine years ago. See Alta

 6   Devices, Inc. v. LG Electronics, Inc., 343 F. Supp. 3d 868, 884 (N.D. Cal. 2018) (holding the

 7   statute of limitations runs from the date plaintiff has actual notice of misappropriation or “could

 8   have discovered” it through “reasonable diligence”).

 9             The only specific, revenue-based allegation in the FAC is that Mathrubootham allegedly

10   disclosed revenue figures to investors in 2011. See FAC ¶¶ 30, 31. Zoho now states in its

11   Opposition that “Zoho does not allege trade secret misappropriation based on . . .

12   Mathrubootham’s use and disclosure of product revenue in 2011.” Opp. at 14-15. But Zoho

13   cannot point to a single other instance of alleged misappropriation of revenue in its FAC and

14   instead tries to shoehorn this trade secret into its CRM allegations, to no avail. See supra Section

15   II.B.2. Zoho waited nine years after the supposed misappropriation of its revenue figures to file

16   this time-barred suit.

17             Zoho’s allegations regarding general know-how, which are conspicuously unaddressed in

18   the Opposition, originated in 2010. FAC ¶ 30 (“Using this knowledge, in October 2010, Mr.

19   Mathrubootham, along with Mr. Krishnasamy, departed Zoho to form Freshworks.”). The FAC

20   specifically states that “[s]ince [2011], Freshworks has continued the practice of

21   misappropriating Zoho’s confidential and competitive business information.” Id. ¶ 10 (emphasis

22   added). Even Zoho’s Opposition notes that “Zoho was concerned that Messrs. Mathrubootham

23   and Krishnasamy would use confidential Zoho” as early as 2010. Opp. at 2. The FAC and the

24   Opposition explicitly allege facts showing that Zoho was on inquiry notice of this allegedly

25   continuing misappropriation since Freshworks’ founding in 2010. The claims are time-barred.

26             Finally, Zoho argues that all of its trade-secret allegations are related enough that they

27   properly constitute one single claim and that the Court cannot consider whether the allegations

28   are independently sufficient. If this Court concludes that Zoho’s trade-secret allegations cannot be

                                                     9
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
      Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 11 of 12



 1   considered on their independent bases, then Zoho’s entire trade-secret claim is time-barred.

 2   “When the statute of limitations begins to run on some of a plaintiff’s trade-secret claims against

 3   given defendants, the statute also begins to run at the same time as to other trade-secret claims

 4   against those same defendants, even if there have not yet been any acts of misappropriation of

 5   the other trade secrets, at least when the plaintiff shared all the trade secrets with the defendants

 6   during the same time period and in connection with the same relationships and when the trade

 7   secrets concern related matters.” Forcier v. Microsoft Corp., 123 F. Supp. 2d 520, 525-526 (N.D.

 8   Cal. 2000); see also Intermedics, Inc. v. Ventritex, Inc., 822 F. Supp. 634, 653 (N.D. Cal. 1993)

 9   (“It is the first known (or reasonably discoverable) breach of that [confidential] relationship that

10   creates the right to sue and thus triggers the running of the statute of limitations. The specific

11   nature of the second breach, in relation to the specific nature of the first breach, should make no

12   difference.”). If Zoho’s allegations are properly alleged as a single claim of related

13   misappropriation, Zoho has been on notice of Freshworks’ allegedly “continued . . . practice of

14   misappropriating” since “October 2010” and the claim is time-barred. FAC ¶¶ 8-10. If not, the

15   Court should consider Zoho’s claims independently and dismiss each for failure to state a claim.

16   III.      CONCLUSION
17             Zoho wants to have it both ways: it seeks to strengthen its trade-secret claims with

18   allegations of broad, sweeping conduct, while also claiming that those allegations are only “for

19   context” and are not part of its claim. Opp. at 14-15. How exactly Freshworks, or the Court, is

20   supposed to determine what is “context” in the FAC, versus allegations supporting Zoho’s claims,

21   is unclear. But, more importantly, Zoho’s new framing of these allegations as background

22   illustrates the underlying problem with the FAC: it lacks the specificity and particularity

23   necessary to allege trade-secret misappropriation.

24             For the foregoing reasons, the Court should grant Freshworks’ Motion to Dismiss.

25

26

27

28

                                                    10
                           REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                        Case No. 3:20-cv-01869-VC
     1387118
      Case 3:20-cv-01869-VC Document 31 Filed 07/16/20 Page 12 of 12



 1   Dated: July 16, 2020                           KEKER, VAN NEST & PETERS LLP

 2
                                              By:   /s/ Eric H. MacMichael
 3                                                  ROBERT A. VAN NEST
                                                    ERIC H. MACMICHAEL
 4                                                  WARREN A. BRAUNIG
                                                    JO W. GOLUB
 5                                                  SARAH SALOMON
                                                    DEEVA SHAH
 6
                                                    Attorneys for Defendant FRESHWORKS
 7                                                  INC.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                11
                       REPLY MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                                    Case No. 3:20-cv-01869-VC
     1387118
